Mr. Justice Clayton
delivered the opinion of the court.
The defendants in error brought a suit in the county of Jefferson against Philip O. Hughes, whoresided in that county, and against William S. Read, and John G. Fleming who resided in the county of Adams. A writ and counterpart were issued, which were executed on all the parties. Hughes appeared and filed a plea to the action, the other parties failed to appear. The plaintiffs, in this state of case, dismissed their suit against Hughes, the defendant, who resided in Jefferson, and took judgment by default against those who resided in Adams. The whole question is, whether, in this. state of facts, such course was admissible. It is insisted that by the dismission of the suit as to Hughes, the circuit court of Jefferson lost jurisdiction of the cause, and that the judgment against the others is a nullity.
We cannot give our assent to this construction. The court *82having once acquired jurisdiction, did not lose it by any subsequent change of circumstances. We are not disposed to be governed by the Kentucky decisions, referred to in argument, because their statute contains an express provision, not to be found in ours, that if a verdict should not be found against the defendant residing in the county where the action is commenced, judgment shall not be rendered in such action. 1 Ky. Dig. 343.
The judgment is affirmed.